

Exhibit 10.1
SERVICE AGREEMENT
SERVICE AGREEMENT (“Agreement”) dated September 21, 2017 between Arch Capital
Group Ltd., a Bermuda corporation (the “Company”), and Constantine Iordanou (the
“Chairman”). The parties previously entered into an Employment Agreement dated
October 1, 2014, as amended on November 11, 2015 (the “Prior Agreement”). This
Agreement will become effective as of March 2, 2018 and, as of such effective
date, will supersede in its entirety the Prior Agreement.
The parties hereto agree as follows:
ARTICLE 1


DEFINITIONS


SECTION 1.01.    Definitions. For purposes of this Agreement, the following
terms have the meanings set forth below:
“Base Compensation” has the meaning set forth in Section 4.01.
“Cause” means (a) theft or embezzlement by the Chairman with respect to the
Companies; (b) the Chairman’s conviction of, or plea of nolo contendere to, any
felony or any misdemeanor involving moral turpitude; (c) willful or prolonged
absence from work by the Chairman (other than by reason of disability due to
physical or mental illness) or willful failure or refusal by the Chairman to
perform his duties and responsibilities, without the same being corrected within
thirty (30) days after being given written notice thereof; (d) continued and
habitual use of alcohol by the Chairman to an extent which materially impairs
the Chairman’s performance of his duties, without the same being corrected
within thirty (30) days after being given written notice thereof; (e) the
Chairman’s use of illegal drugs, without the same being corrected within thirty
(30) days after being given written notice thereof; or (f) the material breach
by the Chairman of any of the provisions contained in this Agreement, including,
without limitation, Section 3.01 and Section 11.01, without the same (other than
in the case of Section 11.01) being corrected within thirty (30) days after
being given written notice thereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Companies” means the Company and its Subsidiaries.
“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Companies in
connection with their business. It shall not include information (a) required to
be disclosed by court or administrative order; (b) lawfully obtainable from
other sources or which is in the public domain through no fault of the Chairman;
or (c) the disclosure of which is consented to in writing by the Companies.
“Date of Termination” has the meaning set forth in Section 5.07.
“Good Reason” means, without the Chairman’s written consent, (a) any material
diminution of the duties or responsibilities of the Chairman, without the same
being corrected within thirty (30) days after being given written notice
thereof; or (b) any material breach by the Companies of the provisions contained
in this Agreement, without the same being corrected within thirty (30) days
after being given written notice thereof. The Chairman shall be required to give
the Company written notice that an event or condition constituting Good Reason
has occurred within ninety (90) days after such occurrence.
“Intellectual Property” has the meaning set forth in Section 7.01.
“Notice of Termination” has the meaning set forth in Section 5.06.
“Noncompetition Period” has the meaning set forth in Section 9.01.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.


-1-

--------------------------------------------------------------------------------




“Permanent Disability” means those circumstances where the Chairman is unable to
continue to perform the usual customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease.
“Reimbursable Expenses” has the meaning set forth in Section 4.04.
“Service Period” has the meaning set forth in Section 2.01.
“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, fifty (50) percent or more of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, fifty (50) percent or more of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes of this definition, a Person or Persons will
be deemed to have a fifty (50) percent or more ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons are allocated fifty (50) percent or more of partnership,
limited liability company, association or other business entity gains or losses
or control the managing director or member or general partner of such
partnership, limited liability company, association or other business entity.
ARTICLE 2

SERVICE PERIOD


SECTION 2.01.    Service. The Company shall continue to employ the Chairman, and
the Chairman shall accept employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on March 2, 2018
(the date of the beginning of such period to be referred to herein as the “Start
Date”) and ending as provided in Section 5.01 (the “Service Period”).
ARTICLE 3

POSITION AND DUTIES


SECTION 3.01.    Position and Duties. During the Service Period, the Chairman
shall serve as Non-Executive Chairman of the Company and shall have such
responsibilities, powers and duties as may from time to time be prescribed by
the Board of Directors of the Company; provided that such responsibilities,
powers and duties are substantially consistent with those customarily assigned
to individuals serving in such position at comparable companies. During the
Service Period the Chairman shall devote fifty (50) days of work during each
twelve (12) month period, as requested by the Chief Executive Officer of the
Company or its Board of Directors on specific projects, including preparation
for the investors’ calls, meetings in Bermuda with the Chief Executive Officer
of the Company to go over Board documents and topics, representing the Company
on industry associations and panels and meetings with governmental officials,
responsibilities on the Company’s Board of Directors and its committees, and the
Company’s Mortgage Insurance Advisory Board, and specific meetings or
discussions as requested by the Chief Executive Officer of the Company. In
furtherance of his duties hereunder, the Company will make available to the
Chairman the monthly documents prepared by the units as well as the packages
from the business and underwriting reviews. The Chairman shall not directly or
indirectly render any services of a business, commercial or professional nature
to any other person or for-profit organization not related to the business of
the Companies, whether for compensation or otherwise, without prior written
consent of the Executive Committee of the Company (or the Executive Committee’s
designee). Notwithstanding the foregoing, the Chairman may continue to serve as
a non-employee director of Verisk Analytics, Inc. (or any successor thereto),
and may also serve as a non-employee director of (i) one or more other business
entities that do not compete with the Companies, subject to the prior consent of
the Executive Committee of the Company (or the Executive Committee’s designee),
and (ii) a reasonable number of non-profit organizations, so long as in each
case such service does not interfere with the performance of the Chairman’s
duties hereunder.
SECTION 3.02.    Company Board Seat. During the Service Period, the Company
shall use its reasonable best efforts to cause the Chairman to be elected to the
Board of Directors of the Company.


-2-

--------------------------------------------------------------------------------




SECTION 3.03.    Work Permits. The Chairman shall use his best efforts to
obtain, maintain and renew any required work permit by the Bermuda government
authorities and any other permits required by any Bermuda government authority.
The Company shall be responsible for all permit fees.
SECTION 3.04.    Office Services. During the Service Period the Company will
provide office administrative services to the Chairman as reasonably required,
including secretarial support and also information technology, phone lines,
office computers, cell phone and other office supplies for use in his home
office.
ARTICLE 4

BASE COMPENSATION AND BENEFITS


SECTION 4.01.    Base Compensation. During the Service Period, the Chairman’s
base compensation will be $500,000 per annum (the “Base Compensation”). The Base
Compensation shall be payable monthly on the 15th day of each month, two weeks
in arrears and two weeks in advance.
SECTION 4.02.    Bonuses. In addition to the Base Compensation, the Chairman
shall participate in an annual bonus plan on terms established from time to time
by the Board of Directors of the Company, in consultation with the senior
executives of the Company, including the Chairman. The Chairman’s target annual
bonus will be 100% of his Base Compensation.
SECTION 4.03.    Benefits. In addition to the Base Compensation, and any bonuses
payable to the Chairman pursuant to this Agreement, the Chairman shall be
entitled to the following benefits during the Service Period:
(a)
such major medical, life insurance and disability insurance coverage as is, or
may during the Service Period, be provided generally for other senior executive
officers of the Company as set forth from time to time in the applicable plan
documents;

(b)
benefits under any plan or arrangement available generally for the senior
executive officers of the Company, subject to and consistent with the terms and
conditions and overall administration of such plans as set forth from time to
time in the applicable plan documents, including the charitable pledge matching
program; and

payment by the Company of the reasonable cost of preparation of annual tax
returns and associated tax planning on a basis no less favorable than such
arrangements provided to senior executives, and the cost paid by the Company
under this Section 4.03(c) for one calendar year may not affect such cost paid
by the Company in any other calendar year and such cost shall be paid not later
than the last day of the calendar year following the calendar year for which the
annual tax return is prepared.
SECTION 4.04.    Expenses. The Company shall reimburse the Chairman for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Companies’ requirements with respect
to reporting and documentation of expenses. During the Service Period, upon his
reasonable request, any private aircraft owned or leased by the Companies at
such time (if any) shall be made available to the Chairman for business travel
in a manner consistent with his duties hereunder. The Company shall reimburse
the Chairman within sixty (60) days after the date hereof for all reasonable
expenses incurred by him for legal advice in finalizing the Agreement, subject
to a maximum of $15,000.
ARTICLE 5

TERM AND TERMINATION


SECTION 5.01.    Term. The Service Period will begin on the Start Date and
continue until terminated (a) by either party by providing at least six (6)
months’ prior written notice to the other party, (b) upon the Chairman’s death
or Permanent Disability, (c) by the Chairman for Good Reason, or (c) by the
Company for any reason. Upon the Chairman’s employment with the Company ceasing
for any reason, the Chairman shall immediately resign from all positions and in
all capacities with the Company and its affiliates, other than as a non-employee
Director of the Company, and from any other company or other organization with
which the Chairman is serving at the Company’s request.


-3-

--------------------------------------------------------------------------------




SECTION 5.02.    Termination for Good Reason or Without Cause. If the Service
Period shall be terminated (a) by the Chairman for Good Reason or (b) by the
Company not for Cause, the Chairman shall be paid solely (except as provided in
Section 5.04 below) an amount equal to the sum of the total remaining Base
Compensation and target annual bonus which would have been paid to the Chairman
under this Agreement for the period through six (6) months after the date of
termination of employment (the “Severance Amount”), provided the Chairman shall
be entitled to such payments only if he has not breached and does not breach the
provisions of Sections 6.01, 7.01, 8.01, 9.01, and 9.02 of this Agreement and
the Chairman has executed and delivered a general release of claims reasonably
satisfactory to the Company on or before the date that is fifty (50) days
following the Date of Termination and does not revoke such release prior to the
end of the statutory seven (7) day revocation period. Subject to Section 13.10
below, such amount will be paid in six (6) equal installments, the first two (2)
of which will be paid on the date that is that is two months following the Date
of Termination and the next four (4) of which will be paid in four (4) equal
monthly installments commencing on the date that is three (3) months following
the Date of Termination and continuing on each of the next three (3) monthly
anniversaries of the Date of Termination. In addition, promptly following any
such termination, the Chairman shall also be reimbursed all Reimbursable
Expenses incurred by the Chairman prior to such termination.
SECTION 5.03.    Termination for Cause or Other Than Good Reason. If the Service
Period shall be terminated (a) for Cause, (b) as a result of the Chairman’s
resignation or leaving of his employment, other than for Good Reason, (c) due to
the death of the Chairman, (d) due to the Permanent Disability of the Chairman,
or (e) as a result of either the Company’s or the Chairman’s provision of
written notice of termination as provided under Section 5.01(a), the Chairman
shall, except as otherwise provided in the next sentence of this Section 5.03 or
in Section 5.04, be entitled to receive solely the Base Compensation through the
Date of Termination and reimbursement of all Reimbursable Expenses incurred by
the Chairman prior to such termination. If the termination is by reason of the
death or Permanent Disability of the Chairman, the Chairman (or his estate in
the case of death) shall also be entitled to receive an amount equal to the
Severance Amount, in each case, offset by any proceeds received, or scheduled to
be received, from any insurance coverages provided by the Company or any of its
affiliates, and such amount, if any, shall be paid to the Chairman within sixty
(60) days following such termination.
SECTION 5.04.    Benefits. If the Service Period is terminated (i) as a result
of a termination of employment due to death or Permanent Disability of the
Chairman, or as specified in Section 5.02, or (ii) at the end of the term of
employment pursuant to Section 5.01(a), the Chairman and his spouse shall
continue to receive major medical insurance coverage benefits from the Company’s
plan, at the expense of the Company, for a period equal to the lesser of (x)
eighteen (18) months following the Date of Termination or (y) if applicable,
until the Chairman is provided by another employer with benefits substantially
comparable (with no preexisting condition limitations) to the benefits provided
by such plan. Such major medical insurance coverage period will be applied to
the Chairman’s COBRA allotment under Section 4980B of the Code. In the event the
Chairman does not have alternative medical coverage at the end of such eighteen
(18) month period, the Chairman and his spouse will be allowed to continue to
receive major medical insurance coverage from the Company’s plan for a period
equal to the lesser of (i) eighteen (18) additional months or (ii) if
applicable, until the Chairman is provided by another employer with benefits
substantially comparable (with no preexisting condition limitations) to the
benefits provided by such plan; and the Chairman will be required to pay the
full cost of such continued coverage. In addition, when the Service Period
terminates, any unvested stock options and any unvested shares of restricted
stock of the Company granted to the Chairman shall vest in accordance with the
terms of the applicable award agreements. Except as otherwise required by
mandatory provisions of law, all of the Chairman’s rights to fringe and other
benefits under this Agreement or other plans or arrangements of the Companies,
if any, accruing after the termination of the Service Period as a result of a
termination of employment as specified in Section 5.03 will cease upon such
termination; provided, that the foregoing shall not apply with respect to the
Chairman’s rights as set forth in any deferred compensation plans maintained by
the Company or its affiliates, and under Section 11.03.
SECTION 5.05.    Notice of Termination. Any termination by the Company or by the
Chairman for any reason shall be communicated by written Notice of Termination
to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and, in the case of termination for
Cause, for Good Reason or due to Permanent Disability, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision indicated.
SECTION 5.06.    Date of Termination. “Date of Termination” shall mean (a) if
the Service Period is terminated as a result of a Permanent Disability, five (5)
days after a Notice of Termination is given, (b) if the Service Period is
terminated for Good Reason, the date specified in the Notice of Termination
consistent with the terms hereof, (c) if the Service Period is terminated by the
Company with or without Cause, the date designated by the Company in the Notice
of Termination, and (d) if the Service Period terminates due to expiration of
the term of this Agreement, the date the term expires.


-4-

--------------------------------------------------------------------------------




ARTICLE 6

CONFIDENTIAL INFORMATION


SECTION 6.01.    Nondisclosure and Nonuse of Confidential Information. The
Chairman will not disclose or use at any time during or after the Service Period
any Confidential Information of which the Chairman is or becomes aware, whether
or not such information is developed by him, except to the extent that such
disclosure or use is directly related to and required by the Chairman’s
performance of duties assigned to the Chairman pursuant to this Agreement.
SECTION 6.02.    Defend Trade Secrets Act. Pursuant to 18 U.S.C. § 1833(b), the
Chairman understands that the Chairman will not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret of the Company that (i) is made (x) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to the Chairman’s
attorney and (y) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. The Chairman
understands that if the Chairman files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, the Chairman may disclose the trade
secret to the Chairman’s attorney and use the trade secret information in the
court proceeding if the Chairman (I) files any document containing the trade
secret under seal, and (II) does not disclose the trade secret, except pursuant
to court order. Nothing in this Agreement is intended to conflict with 18 U.S.C.
§ 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such section. Further, nothing in this Agreement or any
other agreement or arrangement with the Company or any of its Affiliates shall
prohibit or restrict the Chairman from making any disclosure of information or
documents to any governmental agency or legislative body, any self-regulatory
organization, the Legal Department of the Company, and/or pursuant to the
whistleblower provisions of the Dodd-Frank Act or Sarbanes-Oxley Act.
ARTICLE 7

INTELLECTUAL PROPERTY


SECTION 7.01.    Ownership of Intellectual Property. In the event that the
Chairman as part of his activities on behalf of the Companies generates, authors
or contributes to any invention, design, new development, device, product,
method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Companies as
now or hereinafter conducted (collectively, “Intellectual Property”), the
Chairman acknowledges that such Intellectual Property is the sole and exclusive
property of the Companies and hereby assigns all right title and interest in and
to such Intellectual Property to the Companies. Any copyrightable work prepared
in whole or in part by the Chairman during the Service Period will be deemed “a
work made for hire” under Section 201(b) of the United States Copyright Act of
1976, as amended, and the Companies will own all of the rights comprised in the
copyright therein. The Chairman will cooperate with the Companies to protect the
Companies’ interests in and rights to such Intellectual Property (including
providing reasonable assistance in securing patent protection and copyright
registrations and executing all documents as reasonably requested by the
Companies, whether such requests occur prior to or after termination of
Chairman’s employment hereunder).
ARTICLE 8

DELIVERY OF MATERIALS UPON TERMINATION
 
SECTION 8.01.    Delivery of Materials upon Termination. As requested by the
Company, from time to time and upon the termination of the Chairman’s employment
with the Company for any reason, the Chairman will promptly deliver to the
Company all copies and embodiments, in whatever form or medium, of all
Confidential Information or Intellectual Property in the Chairman’s possession
or within his control (including written records, notes, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential Information
or Intellectual Property) irrespective of the location or form of such material
and, if requested by the Company, will provide the Company with written
confirmation that all such materials have been delivered to the Company.


-5-

--------------------------------------------------------------------------------




ARTICLE 9

NONCOMPETITION AND NONSOLICITATION


SECTION 9.01.    Noncompetition. The Chairman acknowledges that during his
employment with the Company, he will continue to become familiar with trade
secrets and other Confidential Information concerning the Companies and their
respective predecessors, and that his services will be of special, unique and
extraordinary value to the Companies. In addition, in consideration of the
rights to the payments set forth in Article 5 of this Agreement, the Chairman
hereby agrees that at any time during the Service Period, and for a period
ending twelve (12) months after the termination of Chairman’s employment (the
“Noncompetition Period”), he will not directly or indirectly own, manage,
control, participate in, render services (as an employee, consultant or in any
other capacity) for or in any manner engage in any business competing with the
insurance and reinsurance businesses of the Companies as such businesses exist
as of the termination of Chairman’s employment, within any geographical area in
which the Companies engage in such businesses; provided, however, that, if such
termination is by the Company not for Cause or by the Chairman for Good Reason
under Section 5.02, (A) the Chairman shall be bound by this Section 9.01 only to
the extent that the Company provides to the Chairman the benefits required to be
provided to him under Section 5.02 and Section 5.04, and (B) the Noncompetition
Period will end six months following such termination unless the Company, at its
sole option, within thirty (30) days following such termination, specifies in a
written election given to the Chairman that the Noncompetition Period will
continue up to twelve (12) months following such termination of employment and
the Company pays the Chairman an additional amount equal to the Severance
Amount, as prorated for the period selected by the Company if a period of less
than six (6) additional months is identified in the above-referenced election,
with such amount to be paid in equal installments over the additional period;
provided, further, that, if such termination is due to the expiration of the
term of this Agreement, the Noncompetition Period shall be the period of up to
six (6) months following such termination that the Company, at its sole option,
within thirty (30) days following such termination, specifies in a written
election given to the Chairman, and the Company shall (a) pay the Chairman an
amount equal to the Severance Amount, as prorated for the period selected by the
Company if a period of less than six (6) months is identified in the
above-referenced election, with such amount to be paid, subject to Section 13.10
below, in equal monthly installments over the Noncompetition Period, the first
two (2) of which will be paid on the date that is that is two months following
the Date of Termination and the remainder of which will be paid in equal monthly
installments commencing on the date that is three (3) months following the Date
of Termination, and (b) provide the benefits set forth in Section 5.04; provided
further, however, that, if such termination by reason of the Chairman’s
resignation or leaving of his employment other than for Good Reason, the
Noncompetition Period shall be the period of up to twelve (12) months following
such termination that the Company, at its sole option, within thirty (30) days
following such termination, specifies in a written election given to the
Chairman, and the Company shall (I) pay the Chairman an amount equal to two
times the Severance Amount, as prorated for the period selected by the Company
if a period of less than twelve (12) months is identified in the
above-referenced election, with such amount to be paid, subject to Section 13.10
below, in equal monthly installments over the Noncompetition Period, the first
two (2) of which will be paid on the date that is that is two months following
the Date of Termination and the remainder of which will be paid in equal monthly
installments commencing on the date that is three (3) months following the Date
of Termination, and (II) provide the benefits set forth in Section 5.04.
Notwithstanding the foregoing, the Chairman shall be entitled to the payments
and benefits set forth in this Section 9.01 only if he has not breached and does
not breach the provisions of Sections 6.01, 7.01, 8.01, 9.01, and 9.02 of this
Agreement and the Chairman has executed and delivered a general release of
claims reasonably satisfactory to the Company on or before the date that is
fifty (50) days following the Date of Termination and does not revoke such
release prior to the end of the statutory seven (7) day revocation period. It
shall not be considered a violation of this Section 9.01 for the Chairman to be
a passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as the Chairman has no active
participation in the business of such corporation. In addition, it shall not be
considered a violation of this Section 9.01 for the Chairman to provide services
in a non-managerial capacity to a non-risk bearing entity (for example, as an
insurance broker or analyst).
SECTION 9.02.    Nonsolicitation. The Chairman hereby agrees that (a) during the
Service Period and for a period of twelve (12) months after the termination of
Chairman’s employment (the “Nonsolicitation Period”) the Chairman will not,
directly or indirectly through another entity, induce or attempt to induce any
employee of the Companies to leave the employ of the Companies, or in any way
interfere with the relationship between the Companies and any employee thereof
and (b) during the Nonsolicitation Period, the Chairman will not induce or
attempt to induce any customer, supplier, client, insured, reinsured, reinsurer,
broker, licensee or other business relation of the Companies to cease doing
business with the Companies.
SECTION 9.03.    Enforcement. If, at the enforcement of Sections 9.01 or 9.02, a
court holds that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
permitted to revise the restrictions contained in this Article 9 to cover the
maximum duration, scope and area permitted by law.


-6-

--------------------------------------------------------------------------------




ARTICLE 10

EQUITABLE RELIEF


SECTION 10.01.    Injunctive or Other Equitable Relief.  The Chairman
acknowledges that (a) the covenants contained herein are reasonable, (b) the
Chairman’s services are unique, and (c) a breach or threatened breach by him of
any of his covenants and agreements with the Companies contained in Sections
6.01, 7.01, 8.01, 9.01 or 9.02 could cause irreparable harm to the Companies for
which they would have no adequate remedy at law.  Accordingly, and in addition
to any remedies which the Companies may have at law, in the event of an actual
or threatened breach by the Chairman of his covenants and agreements contained
in Sections 6.01, 7.01, 8.01, 9.01 or 9.02, the Companies shall have the
absolute right, without the need to post a bond or any other type of security,
to commence a lawsuit or other proceeding in a court of competent jurisdiction
seeking injunctive or other equitable relief (an “Injunction Proceeding”). The
United States District Court for the Southern District of Florida or the Florida
Circuit Court for the Eleventh Judicial Circuit (jointly, the “Selected Courts”)
shall be the exclusive courts in which the Companies may commence an Injunction
Proceeding. In furtherance thereof, the Chairman expressly and irrevocably
agrees that the Selected Courts may exercise personal jurisdiction over him in
connection with any Injunction Proceeding and further agrees not to assert that
any other court in any other jurisdiction is a more suitable forum for an
Injunction Proceeding.
ARTICLE 11

REPRESENTATIONS; CERTAIN COVENANTS


SECTION 11.01.    Chairman Representations. The Chairman hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Chairman does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Chairman is a party or by which he is bound, (b) the
Chairman is not a party to or bound by any noncompetition agreement with any
other Person and (c) upon the execution and delivery of this Agreement by the
Company, this Agreement will be the valid and binding obligation of the
Chairman.
SECTION 11.02.    Company Representations. The Company hereby represents and
warrants to the Chairman that (a) it has all necessary corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and (b) the execution and delivery of this Agreement by the Company
has been duly and validly authorized by all necessary corporate action. The
Company also agrees to use reasonable best efforts to maintain an effective
Registration Statement on Form S-8 (or any similar successor form) covering the
issuance to the Chairman of (i) any shares of the Company’s common stock upon
the exercise of any options granted under a plan of the Company and (ii) any
shares of restricted common stock of the Company granted under a plan of the
Company.
SECTION 11.03.    General Indemnification. The Company agrees that if the
Chairman is made a party, or is threatened to be made a party, to any pending or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative (each, a “Proceeding”), by reason of the fact that he is or was
a director, officer or employee of the Company or is or was serving at the
request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, the Chairman shall be
indemnified and held harmless by the Company to the fullest extent permitted or
authorized by applicable law and the Company’s certificate of incorporation or
bylaws, against all cost, expense, liability and loss reasonably incurred or
suffered by the Chairman in connection therewith, including, without limitation,
attorneys’ fees and disbursements and judgments, and the Company shall advance
expenses in connection therewith, to the fullest extent permitted or authorized
by applicable law and the Company’s certificate of incorporation or bylaws. Such
indemnification shall continue as to the Chairman even if he has ceased to be a
director, member, employee or agent of the Company or other entity and shall
inure to the benefit of the Chairman’s heirs, executors and administrators. The
Company agrees to continue and maintain a directors’ and officers’ liability
insurance policy covering the Chairman to the extent the Company provides such
coverage for its other executive officers.
ARTICLE 12

SECTION 4999 OF THE CODE


SECTION 12.01.    Anything in this Agreement or the Company’s Incentive
Compensation Plan to the contrary notwithstanding, in the event it shall be
determined that any payment, award, benefit or distribution (including, without
limitation, the acceleration of any payment, award, distribution or benefit), by
the Company or any of its affiliates to or for the


-7-

--------------------------------------------------------------------------------




benefit of the Chairman (whether pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Code or any corresponding provisions of state or local tax law (the
“Excise Tax”), then such Payments shall either (a) be delivered in full, or (b)
subject to, and in a manner consistent with the requirements of Section 409A of
the Code, be reduced to the minimum extent necessary to ensure that no portion
thereof will be subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state or local income and employment
taxes and the Excise Tax, results in receipt by the Chairman, on an after-tax
basis, of the greatest amount of payments and benefits, notwithstanding that all
or some portion of such payments and benefits may be subject to the Excise Tax.
In the event that any Payments are to be reduced pursuant to this Section 12.01,
then the reduction shall be applied as follows: (i) first, on a pro rata basis
to the Chairman’s cash severance payments under Section 5.02 above, and
(ii) second, on a pro rata basis to Chairman’s equity incentive awards. All
determinations required to be made under this Article 12 shall be made by a
nationally recognized accounting or consulting firm (other than the regular
outside accounting firm retained by the Company) selected by the Company and
agreed to by the Chairman, which agreement shall not be unreasonably withheld
(the “Accounting Firm”), which Accounting Firm shall provide detailed supporting
calculations both to the Company and the Chairman within 15 business days after
the receipt of notice from the Company that the Chairman has received a Payment,
or such earlier time as is requested by the Company. Any determination by the
Accounting Firm meeting the requirements of this Section 12.01 shall be binding
upon the Company and the Chairman. The fees and disbursements of the Accounting
Firm shall be paid by the Company. If required, the Company shall enter into an
engagement letter with the Accounting Firm containing reasonable and customary
terms and provisions.
ARTICLE 13

MISCELLANEOUS


SECTION 13.01.    Certain Procedures. There are currently no disciplinary or
grievance procedures in place, there is no collective agreement in place, and
there is no probationary period.
SECTION 13.02.    Consent to Amendments. The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Chairman. No other course of dealing between the parties to this
Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.
SECTION 13.03.    Successors and Assigns. All covenants and agreements contained
in this Agreement by or on behalf of any of the parties hereto will bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not, provided that the Chairman may not assign
his rights or delegate his obligations under this Agreement without the written
consent of the Company; provided further that the Company may not assign the
rights of the Company hereunder except to a Person that expressly assumes the
obligations of the Company hereunder.
SECTION 13.04.    Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
SECTION 13.05.    Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all of which counterparts taken together will
constitute one and the same agreement.
SECTION 13.06.    Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
SECTION 13.07.    Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given when delivered personally to
the recipient, two (2) business days after the date when sent to the recipient
by reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Such notices, demands and other
communications will be sent to the Chairman and to the Company at the addresses
set forth below.
If to the Chairman:    To the last address of the Chairman on record with the
Company.


-8-

--------------------------------------------------------------------------------




Copies (which shall not constitute notice) of notices to the Chairman shall also
be sent to:
Roberts & Holland LLP
825 Eighth Avenue, 37th Floor
New York, NY 10019
Attn: David E. Kahen, Esq.
If to the Company:            Arch Capital Group Ltd.
Executive Offices:
Wessex House
3rd Floor
45 Reid Street
PO Box HM 339
Hamilton, HM 12
Bermuda
Attn: General Counsel
Copies (which shall not constitute notice) of notices to the Company shall also
be sent to:
Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Attn: Glenn J. Waldrip, Jr., Esq.
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
SECTION 13.08.    Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
SECTION 13.09.    No Third Party Beneficiary. This Agreement will not confer any
rights or remedies upon any person other than the Company, the Chairman and
their respective heirs, executors, successors and assigns.
SECTION 13.10.    Section 409A.
(a) It is intended that this Agreement will comply with Section 409A of the Code
and any regulations and guidelines promulgated thereunder (collectively,
“Section 409A”) and Section 457A of the Code, to the extent the Agreement is
subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent. If an amendment of the Agreement is necessary in order for it
to comply with Section 409A or Section 457A, the parties hereto will negotiate
in good faith to amend the Agreement in a manner that preserves the original
intent of the parties to the extent reasonably possible. No action or failure to
act pursuant to this Section 13.10 shall subject the Company to any claim,
liability, or expense, and the Company shall not have any obligation to
indemnify or otherwise protect the Chairman from the obligation to pay any
taxes, interest or penalties pursuant to Section 409A.
(b) Notwithstanding any provision to the contrary in this Agreement, if the
Chairman is deemed on the date of his “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with
regard to any payment or benefit that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into
account any applicable exceptions to such requirement), such payment or benefit
shall be made or provided on the date that is the earlier of (i) the expiration
of the six (6)-month period measured from the date of the Chairman’s “separation
from service,” or (ii) the date of the Chairman’s death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 13.10 (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Chairman in a lump sum and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal


-9-

--------------------------------------------------------------------------------




payment dates specified for them herein. Notwithstanding any provision of this
Agreement to the contrary, for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered deferred compensation under
Section 409A, references to the Chairman’s “termination of employment” (and
corollary terms) with the Company shall be construed to refer to the Chairman’s
“separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company.
(c) With respect to any reimbursement or in-kind benefit arrangements of the
Company and its subsidiaries that constitute deferred compensation for purposes
of Section 409A, except as otherwise permitted by Section 409A, the following
conditions shall be applicable: (i) the amount eligible for reimbursement, or
in-kind benefits provided, under any such arrangement in one calendar year may
not affect the amount eligible for reimbursement, or in-kind benefits to be
provided, under such arrangement in any other calendar year (except that the
health and dental plans may impose a limit on the amount that may be reimbursed
or paid), (ii) any reimbursement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
SECTION 13.11.    Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof, including, without limitation, the Prior Agreement.
SECTION 13.12.    Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party. Any
reference to any federal, state, local or foreign statute or law will be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise. The use of the word “including” in this Agreement
means “including without limitation” and is intended by the parties to be by way
of example rather than limitation.
SECTION 13.13.    Survival. Sections 6.01, 7.01, 8.01 and Articles 9, 10, 12 and
13 will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Service Period.
SECTION 13.14.    GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF FLORIDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
SECTION 13.15.    Arbitration. Except when the Companies exercise their right to
seek injunctive or other equitable relief pursuant to Section 10.01, above, all
disputes between the parties arising out of, in connection with or concerning
this Agreement or any share-based award agreements between the Company and the
Chairman (collectively, the “Disputes”) shall be adjudicated in a confidential
private arbitration to be conducted in accordance with the comprehensive rules
and procedures of JAMS (the “JAMS Rules”), including, but not limited to, the
internal appeal process provided for in JAMS Rule 34 (the “Arbitration”). The
Arbitration shall be conducted before a panel of three arbitrators (the
“Panel”), one appointed by the Company, another appointed by the Chairman and
the third appointed by the other two arbitrators (or, if the two arbitrators
cannot agree, the third arbitrator shall be appointed by JAMS). Subject to the
JAMS Rules, in-person hearings in the arbitration shall be held in Miami-Dade
County, Florida, and shall be conducted in English. The parties shall each pay
fifty percent (50%) of the Panel's fees and other costs billed to the parties by
JAMS for the Arbitration. Notwithstanding the immediately preceding sentence,
each of the parties shall pay its own attorneys' fees and costs incurred in
connection with the Arbitration. The Panel shall have no authority to render an
award that requires either of the parties to pay the attorneys' fees or costs
incurred by the other party in connection with the Arbitration or otherwise. A
Judgment upon a final award rendered by the Panel, after giving effect to the
JAMS internal appeal process, may be sought and entered in any court having
jurisdiction thereof (an “Enforcement Proceeding”). If JAMS is not in business
or is no longer providing arbitration services, then the American Arbitration
Association shall be substituted for JAMS for the purposes of this Section
13.15. Each party shall maintain the confidentiality of the Arbitration
(including any award rendered therein), except as necessary in connection with
an Enforcement Proceeding or as otherwise required by law.


-10-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.
 
ARCH CAPITAL GROUP LTD.
 
 
 
 
 
 
 
 
 
By:
/s/ Jack Bunce
 
 
Name:
Jack Bunce
 
 
Title:
Director



 
 
 
 
 
 
/s/ Constantine Iordanou







-11-